Citation Nr: 0835152	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-29 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Propriety of severance of service connection for hearing 
loss.

2.  Propriety of severance of service connection for 
tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which severed the veteran's service-
connected benefits for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative evidence of record does not lead to the 
undebatable conclusion that the veteran's hearing loss was 
not incurred in military service.

3.  The probative evidence of record does not lead to the 
undebatable conclusion that the veteran's tinnitus was not 
incurred in military service.


CONCLUSIONS OF LAW

1.  The grant of service connection for hearing loss was not 
clearly and unmistakably erroneous, and severance thereof was 
improper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.159, 3.303, 3.304 (2007).

2.  The grant of service connection for tinnitus was not 
clearly and unmistakably erroneous, and severance thereof was 
improper.  38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 3.105(d), 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements is harmless at this time, and can be corrected by 
the RO following the Board's decision.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The veteran appeals the severance of his service-connected 
bilateral hearing loss and tinnitus.  Service connection for 
these disabilities was originally granted in a July 2006 
rating decision based upon the April 2006 VA audiological 
examination as detailed below.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or, when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 
decibels or greater; or, when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  A change in 
diagnosis may be accepted as a basis for severance action if 
the examining physician or physicians or other proper medical 
authority certifies that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  38 C.F.R. § 3.105 (2007).

Once service connection has been granted, 38 C.F.R. § 
3.105(d) provides that it can be withdrawn, but only after 
certain procedural safeguards have been complied with and the 
Secretary overcomes a high burden of proof.  See Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).  In effect, section 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.  Id.

At the outset the Board notes that before service connection 
may be severed, VA must meet an extremely high burden of 
proof.  As mentioned above, the evidence must establish that 
the grant of service connection was clearly and unmistakably 
erroneous.  See 38 C.F.R. § 3.105 (2007).  In other words, 
the evidence must show that it is undebatable that service 
connection should not have been granted.  This is a much 
higher burden of proof than that which is necessary for 
simply denying a veteran's affirmative claim for service 
connection.  In the latter case, all that is essentially 
required is that the evidence show that it is less likely 
than not that the disability in question was incurred in 
service or aggravated by service (i.e. that the preponderance 
of the evidence is against the service connection claim).  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding the veteran's hearing loss and tinnitus, the 
evidence, on its face, does not meet the necessary higher 
burden of proof for severance.  In April 2006, the veteran 
underwent a VA audiological examination.  The audiologist 
indicated that the veteran had a significant history of noise 
exposure while serving in the Marine Corps as a radio 
communications operator.  The veteran reported the noise 
sources as including mortars, gunfire, aircraft and headset 
noise.  Post-service, the veteran was a forklift operator for 
3 years and always utilized hearing protection.  The veteran 
reported no additional post-service noise exposure.  

Upon physical examination and review of the claims file, the 
audiologist opined that the veteran's "hearing loss [was] 
not consistent with noise exposure alone."  She further 
noted that the audiological results in the lower frequencies 
were poorer than would be expected from the veteran's 
reported in-service noise exposure.  She found no evidence of 
noise notching in either ear.  As for the reported tinnitus, 
the audiologist found that the etiology of the tinnitus was 
due to the same causative factors as the hearing loss.  The 
audiologist ultimately opined that the veteran's hearing loss 
and tinnitus were less likely than not due to or the result 
of service.  

This opinion clearly leaves open the possibility that the 
veteran's bilateral hearing loss and tinnitus could have been 
caused or aggravated by service.  Specifically, the 
audiologist indicated that the noise exposure alone did not 
cause the veteran's current hearing disability and that the 
veteran's tinnitus was caused by the same factors that caused 
his hearing loss.  Consequently, it does not amount to clear 
and unmistakable (i.e. undebatable) evidence that the grant 
of service connection for either disability was erroneous.  
There is no other medical opinion of record.  

Given that the April 2006 VA audiological evaluation did not 
meet the evidentiary standard for severance, the analysis of 
this matter need not proceed any further.  Thus, severance of 
service-connected benefits for the veteran's bilateral 
hearing loss and tinnitus was improper.  










ORDER

Severance of service connection for bilateral hearing loss 
was improper and service connected compensation for bilateral 
hearing loss disability is restored.

Severance of service connection for tinnitus was improper and 
service connected compensation for tinnitus is restored.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


